OPINION

Per Curiam:

On March 25, 1970, Singleton was found guilty of robbery. NRS 200.380. He was charged with forcefully taking money belonging to the Mintz Motel which was in the rightful possession of Harold D. Sheftz. Singleton alleges there was not sufficient evidence to warrant the finding of guilty by the jury in this case and requests this court reverse that verdict.
This court has reviewed the record and finds substantial evidence to prove all material elements of the offense charged. It is well established that weighing the evidence is a jury function, and when it is found that substantial evidence exists to uphold its verdict as there is here, this court will decline to disturb its judgment. The jury is best suited to hear the evidence, view the demeanor of the witnesses and decide whether the evidence proves beyond a reasonable doubt the guilt of the defendant.
Affirmed.